DETAILED ACTION
This Office Action is in response to communication filed 4/15/2021.
Applicant has amended claim 1.
Applicant has added new claim 38.
Claims 1-5, 7-12, and 34-38 are allowable.





Allowable Subject Matter
Claims 1-5, 7-12, and 34-38 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Prior art(s) include:
Smith		20130254114		NETWORK-BASED SELF-CHECKOUT
Smith discloses techniques for network-based self-checkout. A consumer of an establishment uses a mobile app to self-scan barcodes of items for purchase. A running list of the items is maintained by a network shopping manager. The consumer uses the app to purchase the items when desired and the shopping manager sends a code to the app to validate the purchase. When exiting the establishment, the app provides the code to a self-service checkout system and as the customer bags the items, each item is validated against the list without requiring any additional action on the part of the consumer.
de Rubertis et al.			20100153209		SYSTEM AND METHOD FOR CALCULATING CANDIDATE RECIPES FOR CONSUMERS USING WIDGETS BASED ON CONSUMER TARGET DATA
De Rubertis discloses method (100) for use by consumers for facilitating the grocery shopping experience for providing food and grocery multimedia content that includes a first computer system (110) for providing an executable software product to a consumer containing program instructions for food recipe selection (203), displaying multimedia advertising content (231), and preparing a shopping list (251). A second computer system (107) uses the executable software product for coordinating selected food recipes (223) with the multimedia content (231) for assisting the consumer in meal preparation. The consumer may coordinate selected food recipes by supplying the executable software product with a plurality of variables to provide at least one recipe fitting the consumer's criteria. These variables include total days, number of servings, target caloric number, and total purchase amount.
Berstis et al.			6,618,683		Method and apparatus for calibrating an accelerometer-based navigation system
Berstis discloses a navigation device includes accelerometers for measuring movement. Given a beginning location and orientation, the device determines current location and orientation based on the information from the accelerometers. A user enters a list of items, such as a shopping list, into the device and the device determines a path to the items. The device then generates and presents directions for navigation. The path may be calculated to avoid hazards; such as shelves being stocked, congested checkout lines, and spilled items. The item list may be loaded into the device, using the bar code reader, optical character recognition, or through a store computer or the Internet. Planes of infrared beams are arranged within the environment such that a navigation device is likely to or must pass through a plane. A path may be computed to ensure that the navigation device passes through an IR plane. The navigation device has 
Von Bose et al.			20120095853		METHOD FOR SELF-CHECKOUT WITH A MOBILE DEVICE
Von Bose discloses a method for purchasing an item using a mobile device is provided. The method includes but is not limited to inputting identification information into the mobile device which identifies the item for purchase and generating an order for the item identified by the identification information. The method also includes but is not limited to displaying on a display of the mobile device an optical machine-readable representation of the order. 
Claim 1 is allowed because the best prior art of record, Smith, de Rubertis, Berstis, and von Bose, alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
A computer-implemented method for building an electronic shopping cart in response to images captured by a mobile electronic device and controlling a use of electronic coupons, the method comprising:

providing a downloadable user interface readable on a mobile electronic device wherein execution of the downloadable user interface by the mobile electronic device allows the mobile electronic device to:
display shopping list data representing items in an electronic shopping list associated with the customer via the downloadable user interface, the shopping list including items from an inventory database associated with a retail store in response to selection of the items by the customer via the downloadable user interface prior to entering a retail store; 
generate, via the downloadable user interface:
a listing of the items in the electronic shopping list with indications of the items in the electronic 
a listing of: 
unused coupons held by the customer that are associated with additional items that are not in the electronic shopping list of the customer; and 
the additional items that are not in the electronic shopping list of the customer for which the customer holds the unused coupons;
the customer being permitted to add, to the electronic shopping list of the customer, at least one of the additional items that are associated with the unused coupons and that are not in the electronic shopping list of the customer; 
an association between stored coupon data representing the coupons held by the customer and one or more of the items in the electronic shopping list and the additional items that are not in the electronic shopping list of the customer; 
receive, through the user interface, new coupon data representing a new coupon held by the customer for an item; 
update the coupon data to add the new coupon to the coupons held by the customer in response to receiving the new coupon data; 
automatically update the shopping list data to add the item associated with the new coupon to the shopping list in response to receiving the new coupon data; 
capture images of product codes for items within a retail store via a camera of the mobile electronic device; 
automatically add the items to an electronic shopping cart in response to capturing the image of the product codes within the retail store by the camera of the mobile electronic device; 
automatically delete items from the electronic shopping list in response to capturing the image of the product codes within the retail store by the camera of the mobile electronic device; 
update the downloadable user interface to display a graphical indication of an association between stored coupon data and one or more of the items in the electronic shopping list or the electronic shopping cart; 
store, at a database remote to the mobile electronic device, data representative of the items in the electronic shopping cart and a first subset of the stored coupon data associated with the items in the electronic shopping cart; 

retrieving from the database, by the point of sale terminal using the identification code, the data representative of the items in the electronic shopping cart and the first subset of the stored coupon data associated with the items in the electronic shopping cart, wherein the point of sale terminal displays the items in the electronic shopping cart, the current pricing, tax, and coupon discounts; and
Response to OA mailed January 7, 2021completing a transaction at the point of sale terminal involving the one or more items in the electronic shopping cart identified using the identification code, wherein in response to completing the transaction involving the one or more items in the electronic shopping cart, clearing the electronic shopping and modifying the first subset of stored coupon data to add a marker that prevents subsequent use of the first subset of stored coupon data.

When the individual steps of the claimed invention are each taken and considered separately and independently from one another, prior art can be found that teaches and/or discloses the elements of each of those individual steps (the above cited prior art references being some of the most notable).  However, when all of the steps of the invention as claimed are taken and considered together as a whole combined ordered combination, it would not have been considered obvious for one of ordinary skill in the art, at the time of filing, to have taken all of various and numerous necessary existing prior art references, and pieced them all together into a combined and whole ordered combination as the of the method/system of the invention is claimed.  Thus, the claimed invention is not considered to have been obvious in view of the obviousness analysis under §103, when the claimed invention is considered as a whole ordered combination, and is therefore determined to be allowable.

Dependent claims 2-5, 7-12, and 34-38 are allowable based on the same rationale as the claims from which they depend.

The Examiner notes the Applicant's invention is directed to patent eligible subject matter under 35 U.S.C. §101. 
Under Step 2A Prong I of the §101 analysis, the claimed invention recited in the currently pending claims includes an abstract concept that is not meaningfully different than other similar claimed concepts that have been found by courts to be abstract ideas. This would include, in particular, those that fall within the “certain methods of organizing human activity” and/or “mental processes” groupings.  For instance, many of the steps of the limitations being claimed, including the general concept, may be performed by a human in the mind or by using pen and paper.
However, under Step 2A Prong II of the §101 analysis, the claimed invention is considered to have been “practically applied.”  For instance, the additional elements recited in the steps of the invention as claimed do more than just generally link the use of the judicial exception to a particular technological environment or field of use.  As such, the claimed invention is considered to have been practically applied under Step 2A Prong II.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682